UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4685



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


IDANA ASHA WILLIAMS, a/k/a Donna,

                                                 Defendant - Appellant.


                               No. 05-4758



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellant,

          versus


IDANA ASHA WILLIAMS, a/k/a Donna,

                                                  Defendant - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CR-04-104)


Submitted:   August 21, 2006                 Decided:   October 25, 2006


Before SHEDD and DUNCAN, Circuit Judges, and Richard L. VOORHEES,
United States District Judge for the Western District of North
Carolina, sitting by designation.
Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


William P. Robinson, Jr., Trevor J. Robinson, ASSOCIATED LAW OFFICE
OF   ROBINSON,   NEELEY  &   ANDERSON,   Norfolk,   Virginia,   for
Appellant/Cross-Appellee. Paul J. McNulty, United States Attorney,
Laura M. Everhart, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee/Cross-
Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Idana Asha Williams was convicted of conspiracy to distribute

and to possess with intent to distribute cocaine and cocaine base,

in violation of 21 U.S.C. § 846.       A probation officer prepared a

presentence report, calculating Williams’ total offense level to be

30 and her criminal history category to be I.              Although these

calculations established an advisory sentencing guideline range of

97-121 months, the district court varied downward and sentenced

Williams to a 180-day term of imprisonment.*       Williams now appeals

her conviction, arguing that the district court erred by granting

the government’s motion in limine and excluding evidence concerning

assaultive behavior committed against her by her live-in boyfriend,

Andre Butler, who was a drug dealer.         The government appeals the

sentence, arguing that it is unreasonable.           For the following

reasons, we affirm the conviction, vacate the sentence, and remand

for resentencing.



                                   I

     Williams   does   not   contest   the   sufficiency   of   the   trial

evidence, which tended to establish the following. On February 12,

2004, law enforcement officers investigating drug activity in

Virginia Beach, Virginia, searched the trash at the residence of



     *
      Williams’ sentencing occurred after the Supreme Court decided
United States v. Booker, 543 U.S. 220 (2005).

                                   3
Andre Butler, who they suspected was a drug dealer.          The officers

later determined that the residence was rented to Williams.            Among

other things, the officers found a small amount of cocaine in the

trash.

     Later that evening, law enforcement officers executed a search

warrant at the residence.      Upon their entry, the officers found

Williams alone inside, and they observed in plain view on a kitchen

counter cocaine, scales, and cutting agents for cocaine.                The

search    ultimately     yielded   cocaine,    crack       cocaine,     drug

paraphernalia, four firearms, and $5,646 in United States currency.

     As   the   search   progressed,   Detective   James    Baker   advised

Williams of her rights, and she agreed to speak with him.             During

this interrogation, Williams stated that she had been living in the

residence for approximately two years, that Butler also lived

there, and that he paid the rent.        Williams further stated that

Butler had been dealing cocaine from the time she began dating him

in 2001, that he kept cocaine in the residence, that she had seen

him convert cocaine into crack cocaine numerous times, that she had

driven him to some of his drug deals, and that she had advised him

not to deal drugs with certain people. Additionally, Williams also

stated that she had seen the guns inside the residence and had

moved them occasionally while cleaning.

     Although Williams does not contest the sufficiency of this

evidence, she did deny at trial making these statements.            Williams


                                   4
also testified that she was unaware of Butler’s drug trafficking

activities until a few hours before the execution of the search

warrant when Butler arrived at the townhouse and left drugs and

paraphernalia there.     Williams further testified that Butler was

under a court order to have no contact with her and was in the

process of moving out.



                                 II

     Williams’ sole claim on appeal is that the district court

erred by excluding evidence concerning Butler’s alleged assaultive

behavior toward her. This evidence appears primarily to consist of

Williams’ testimony about an alleged assault by Butler and a

photograph of a hole in a wall of Williams’ residence which

corroborates that assault.     Williams does not contend that this

evidence establishes duress. Rather, as she explains in her brief:

the district court’s ruling “unduly and inappropriately burdened

[her] ability to support her claim that there was no agreement

between herself and Andre Butler to engage in a drug conspiracy.

A person is not likely to engage in criminal conduct with a person

of whom she is afraid.”    Brief of Appellant/Cross Appellee, at 7.

     “Decisions regarding the admission or exclusion of evidence

are committed to the sound discretion of the district court and

will not be reversed absent an abuse of that discretion.”    United

States v. Lancaster, 96 F.3d 734, 744 (4th Cir. 1996) (en banc).


                                  5
Because Williams disavowed a claim of duress, it is questionable

whether her proffered evidence is relevant.       Regardless, based on

our review of the record, we find that the district court did not

abuse its discretion by excluding this evidence.       Accordingly, we

affirm the conviction.



                                III

     The government argues in its cross appeal that Williams’

sentence is unreasonable.   We agree.

     In the wake of Booker, we have explained that a district court

must, when sentencing a criminal defendant, (1) properly calculate

the sentencing guideline range; (2) determine whether a sentence

within that range and within statutory limits serves the factors

set forth in 18 U.S.C. § 3553(a) and, if not, select a sentence

that does serve those factors; (3) implement mandatory statutory

limitations; and (4) articulate the reasons for selecting the

particular sentence, especially explaining why a sentence outside

of the guideline range better serves the relevant sentencing

purposes set forth in § 3553(a).       United States v. Green, 436 F.3d

449, 456 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006).          We

review a sentence for unreasonableness, and we will find a sentence

to be unreasonable if it is “based on an error in construing or

applying the Guidelines,” or if it “imposed outside the Guideline

range and the district court provides an inadequate statement of


                                   6
reasons   or   relies     on   improper       factors   in    departing    from   the

Guidelines’ recommendation.”         Green, 436 F.3d at 456-57.             Finally,

“when the variance is a substantial one . . . we must more

carefully scrutinize the reasoning offered by the district court in

support of the sentence.         The farther the court diverges from the

advisory guideline range, the more compelling the reasons for the

divergence must be.”       United States v. Moreland, 437 F.3d 424, 434

(4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

      As noted, the district court varied from the guideline range

of   97-121    months    and   sentenced       Williams      to   six   months.    In

fashioning this sentence, the district court stated a number of

reasons which it felt justified such an extreme variance from the

guideline range.        Among these reasons is the district court’s view

concerning the 100:1 guideline ratio between crack cocaine and

powder cocaine.     Specifically, the district court stated:

      [T]he guideline calculation, to the extent that any
      cocaine is involved, contains a disparity between crack
      and powder that is unacceptable, and the sentencing
      commission has commented on how that disparity pushes up
      the guideline range for any offense involving crack
      cocaine.

J.A. 463-64.

      After the district court sentenced Williams, we held in United

States v. Eura, 440 F.3d 625 (4th Cir. 2006), petition for cert.

filed (No. 05-11659), that a district court is not authorized to

consider the sentencing disparity between crack cocaine and cocaine

powder in sentencing a defendant.              Based on Eura, we hold that the

                                          7
district court erred in sentencing Williams.   We therefore vacate

the sentence and remand for resentencing.   In light of the extreme

variance made by the district court in its original sentence, we

instruct the district court on remand to resentence Williams in

accord with our post-Booker precedent, and we again note that the

“farther the court diverges from the advisory guideline range, the

more compelling the reasons for the divergence must be.” Moreland,

437 F.3d at 434.



                                IV

     Based on the foregoing, we affirm Williams’ conviction, vacate

her sentence, and remand this case for resentencing.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                 AFFIRMED IN PART,
                                                  VACATED IN PART,
                                                      AND REMANDED




                                8